Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant’s arguments, see Remarks, pages 9-13, filed January 29, 2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 






Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 29, 2021 has been entered.




EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven Thomas on February 25, 2021.

The application has been amended as follows: 
Claim 17 has been amended as follows:
           17.      A computer program product comprising a hardware computer-readable memory device having computer program logic recorded thereon that, when executed by at least one processor of a computing device, causes the at least one processor to perform operations, the operations comprising:
         identifying, in an image, a bright region that is a portion of the image; 
         classifying the identified bright region into a particular classification of a set of different classifications having different predefined luminance magnitudes; 
         determining a luminance magnitude of the identified bright region; 

         adjusting the luminance magnitude of the identified bright region to an adjusted luminance magnitude based on said comparing.








Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
            
       With regards to independent claim 1, the closest prior art of US Patent Application Publication Pub. No. US 20170061592 to Reinhard discloses a method, comprising:
      identifying in an image a bright region that is a portion of the image (paragraph 3, 7, 42; input image is masked to identify the over-exposed (bright) regions of the image); 

       determining a luminance magnitude of the identified bright region (paragraph 43, 46-48, 54; peak luminance of skeleton region of the over-exposed region is determined); 
       adjusting the luminance magnitude of the identified bright region to an adjusted luminance magnitude (paragraph 58-60; luminance value of skeleton pixels in over-exposed region are adjusted by multiplying peak luminance value with classification coefficient α);
        rendering the image with the identified bright region having the adjusted luminance magnitude (paragraph 37; HDR display (rendering) of adjusted image).
        
        US Patent Application Publication Pub. No. US 20140132769 to Kido discloses comparing the determined luminance magnitude to a calculated luminance magnitude for the particular classification (paragraph 55, 74, 77, 82-83; for classified object, the luminance is compared with luminance range 206 associated with object in table 202; luminance range 206 is calculated by using one of the R, G, B component of the captured image as reference and calculating the luminance range 206 values according to Fig. 5B);
       adjusting the luminance value of the identified bright region to an adjusted luminance value based on said comparing (paragraph 47; sunlight causes bright region where the target object is located; paragraph 74, 77, 82-83, 86, 125; based on 

       As stated in the Remarks, (1/29/2021) , page 11, Kido uses ratio of luminance values for the classification, luminance determination, comparison process and therefore fails to teach “classifying the identified bright region into a particular classification of a set of different classifications having different predefined luminance magnitudes; comparing the luminance magnitude of the identified bright region to a particular predefined luminance magnitude for the particular classification of the identified bright region” as stated in claim 1 since claim 1 requires classifying, luminance determination and comparison based on the actual luminance magnitude values of the image and not ratio of luminance values.


         Further Kido fails to discloses wherein the set of different classifications having different predefined luminance magnitudes since Kido calculates the luminance magnitudes for the different classification at time of image capture and does not provide predefined luminance magnitudes for the different classifications (see Remarks (9/14/2020), page 9-10). As stated in the Remarks (9/14/2020), the luminance magnitudes used for comparison in the prior art of Kido is calculated based on the luminance data of the captured image and not a predefined luminance magnitude for the different classifications set beforehand. For example Kido uses one of the R, G, B 


       With regards to independent claim 9, see above Statement on Reasons for Allowance for claim 1 since claim 9 discloses limitations similar to claim 1. 

       With regards to independent claim 17, see above Statement on Reasons for Allowance for claim 1 since claim 17 discloses limitations similar to claim 1. 


        In addition to the teachings of the claims 1, 9, and 17 as a whole, the closest prior art of record failed to teach or suggest, 
        “classifying the identified bright region into a particular classification of a set of different classifications having different predefined luminance magnitudes;
         comparing the luminance magnitude of the identified bright region to a particular predefined luminance magnitude for the particular classification of the identified bright region;
          adjusting the luminance magnitude of the identified bright region to an adjusted luminance magnitude based at least on the comparing;”

        Therefore, claims 2-8, 10-16, and 18-20 are allowable for depending on claims 1, 9, and 17 respectively.
        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  





Other Prior Art Cited

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200134343 to Yamaoka discloses face image authentication (see Abstract).
US 20190327410 to Urano discloses image classification and output brightness range adjustment (see Abstract).
KR 20170091824 to Song et al discloses image classification process (see Abstract).





Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
<http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        


02/26/2021